Citation Nr: 1243779	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  99-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim of service connection for peripheral neuropathy of the hands and feet.

3.  Entitlement to service connection for a chronic foot infection.

4.  Entitlement to service connection for a rheumatoid arthritis.

5.  Entitlement to special monthly pension (SMP) by reason of being in need of regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from September 1965 to September 1967. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2006 decision, the Board denied the Veteran's claims of service connection for a chronic foot infection, rheumatoid arthritis, and SMP.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court vacated the July 2006 decision and remanded the case to the Board for compliance with a January 2008 Joint Motion for an Order Vacating and Remanding the Board Decision and Incorporating the Terms of this Remand (Joint Motion).  Subsequently, the Board remanded this case in March 2009.

While the above claims were in appellate status, an August 2008 rating decision, inter alia, confirmed and continued the denial of service connection for PTSD and peripheral neuropathy of the hands and feet.  A notice of disagreement was received in September 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.

The claims file reflects that the Veteran was previously represented by a private attorney, Virginia Girard-Brady.  In July 2012, the Veteran submitted a VA Form 21-22, appointing Pennsylvania Department of Military and Veterans Affairs as his representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2009 Board remand (and the Joint Motion), the RO requested that the Veteran and/or his attorney provide the names, addresses and approximate dates of treatment for all health care providers, VA and non-VA, who may possess additional records regarding his claims.  In a November 2009 letter, the Veteran's attorney responded that they had no other information or evidence to substantiate the Veteran's claims.  However, in connection with a July 2012 claim for service connection for diabetes mellitus and neuropathy of both upper and lower extremities, the Veteran reported treatment beginning in 2010 at the Fayette VA CBOC (Community Based Outpatient Clinic).  In an attached statement, he indicated that all treatment is at the Fayette CBOC.  These records have not been associated with the claims file (and are not found in Virtual VA).  These VA records are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran has submitted the first page only of VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, conducted by P. A. Hartley, M.D. on May 9, 2009.  A complete copy of this examination report may contain pertinent (and perhaps critical) information and must be sought.

Also pursuant to the March 2009 Board remand (and the Joint Motion), the RO made several attempts to afford the Veteran a VA examination for opinions as to whether his foot disorder and rheumatoid arthritis are related to service and whether he is entitled SMP.  The initial, June 2010, VA examinations were cancelled by the Veteran's wife who stated that they preferred to have the examinations conducted at the Clarksburg VA Medical Center (VAMC).  A June 2010 communication with the Veteran's attorney also reflects that it was agreed that the examinations would be conducted at the Clarksburg VAMC, per the Veteran's request.  Accordingly, these examinations were rescheduled for August 2010 at the Clarksburg VAMC.   However, the Veteran's son-in-law notified VA that the Veteran was unable to travel and the examinations were cancelled.  In light of the present remand, the Veteran should be afforded another opportunity to report for the examinations.  Inasmuch as the Veteran has reported receiving treatment at the Fayette VA COBC (and thus is able to travel to this facility), the RO should explore scheduling the examinations at this facility.  

The Veteran is reminded that while VA has a duty to assist in the development of his claim, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without his willingness to appear for the VA examinations, the instant claims cannot be substantiated.  The Board stresses that when an accurate and comprehensive VA examination is found to be necessary in order to fully evaluate a claim, the veteran is required to cooperate with that examination.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Veteran is further advised that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

A July 2012 statement from the Veteran expresses his wish to apply for service connection for diabetes mellitus type II and neuropathy of both upper and lower extremities secondary to diabetes.  Although the matter of whether new and material evidence has been presented to reopen a claim of service connection for peripheral neuropathy of the hands and feet is presently on appeal, it is now inextricably intertwined with the newly raised claim of service connection for diabetes mellitus.  As an unappealed October 2004 rating decision denied service connection for diabetes mellitus; that rating decision is also final and submission of new and material evidence is required before the claim of service connection for diabetes mellitus may progress to de novo review.  The matter of whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus must be adjudicated by the RO prior to an appellate decision on the peripheral neuropathy claim and is remanded to the RO for notice and appropriate action.  

Lastly, adjudication of the matter of whether new and material evidence has been presented to reopen a claim of service connection for PTSD is deferred pending completion of the additional evidentiary development outlined above, since the additional evidence may contain new and material evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to locate and associate with the claims file the Veteran's complete treatment records from the Fayette VA CBOC.  

2.  After obtaining any necessary authorization from the Veteran, the RO/AMC, should obtain any relevant treatment records from P. A. Hartley, M.D., including the complete VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated on May 9, 2009.

3.  The RO should advise the Veteran that he must submit (VA must receive) new and material evidence to reopen the claim for service connection for diabetes mellitus and provide him the notice required in claims to reopen in accordance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice provided to the Veteran should specifically advise him of the bases for the October 2004 denial of the claim and what evidence is necessary to reopen the claim.  The RO should also advise the Veteran regarding the requirements for demonstrating entitlement to service connection on a secondary basis (for neuropathy of both upper and lower extremities secondary to diabetes.)

4.  Once the foregoing development has been accomplished to the extent possible, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his foot disorder and rheumatoid arthritis and whether he is entitled to SMP.  The RO should give consideration to having the examinations scheduled at the Fayette VA COBC if feasible to accommodate the Veteran's apparent inability to travel long distances. 

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the appropriate examiner should respond to the following: 

     a)  Regarding the claim of service connection for a chronic foot infection, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any current chronic foot infection disability was manifested during or caused by the Veteran's active duty service, including treatment for foot complaints during such service.  The examiner should explain the rationale for all opinions, citing to supporting factual evidence; the examiner should also comment on the opinions already of record (May 1982 letter from Dr. J.V., a retired private physician, who stated that he examined the Veteran in September 1967 and found evidence of badly infected feet and groin area and evidence of blood poisoning in the legs from the infected feet).

     b)  Regarding the claim for service connection for rheumatoid arthritis, the examiner is requested to offer an opinion as to whether the Veteran currently has rheumatoid arthritis, and, if so, whether it is at least as likely as not (50 percent probability or greater) that it is the result of any in-service claimed event.  The examiner should explain the rationale for all opinions, citing to supporting factual evidence, including comment on the findings of rheumatoid arthritis in the record (VA psychiatric examination in March 1998 and November 2004 private physician.)  

     c)  Regarding the claim for SMP by reason of being in need of regular aid and attendance or on account of being housebound, the examiner should complete the questionnaire provided for aid and attendance, housebound examinations and describe the nature of the Veteran's disabilities and the effect they have on his ability to perform daily functions.  If the examiner finds any special examination necessary to assess a particular disability, such examination should be completed.  The examiner should explain the rationale for all opinions and reconcile the conflicting findings on VA examinations in September 2002, August 2004 (for competency), and twice in November 2004 as well as VA field examination in September 2003 (which was conducted to determine the Veteran's competency and was not by a medical professional).  

5.  In the interest of avoiding further remand, the AMC/RO should review the evidentiary development and examination reports obtained and ensure that all identified evidence has been secured to the extent possible and adequate opinions with rationale have been offered.

6.  The RO should arrange for any further development deemed necessary, then adjudicate the matter of whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus and readjudicate the matters of whether new and material evidence has been presented to reopen the claims of service connection for PTSD and peripheral neuropathy of the hands and feet, service connection for chronic foot infection and rheumatoid arthritis, and entitlement to SMP.  The Veteran should be notified of the determinations.  If any benefit sought on appeal remains denied, (and, in the matter of whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, if he files a notice of disagreement and perfects an appeal by filing a substantive appeal after a statement of the case is issued), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


